DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/22 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/21/22, with respect to the rejection(s) of claim(s) 1 and 3-7 under Kazuno in view of Kogure have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raymann et al. (U.S. Pub. 2016/0270721).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuno et al. (U.S. Pub. 2009/0260158 hereinafter “Kazuno”) in view of Raymann et al. (U.S. Pub. 2016/0270721 hereinafter “Raymann”).
Regarding claim 1, Kazuno discloses a present-in-bed state monitoring system configured to monitor a present-in-bed state of a subject on a bed (e.g. Abstact), the system comprising: a plurality of load detectors configured to be provided on the bed or under legs of the bed to detect a load of the subject (e.g. 3-1 to 3-4); a controller configured to control the present-in-bed monitoring system to (e.g. ¶77):  a center of gravity position of the subject based on the detected load of the subject (e.g. ¶86); determine whether or not the center of gravity position is in an edge area of the bed (e.g. ¶¶ 84, 86); and determine whether or not the subject has a body motion based on the waveform (e.g. ¶¶ 84, 86); and a notifying unit configured to perform a notification about the present-in-bed state of the subject based on a determination result of the determining of whether or not the subject has the body motion and a determination result of the determining of whether or not the center of gravity position is in the edge area of the bed, wherein the controller is further configured to cause the notifying unit to perform the notification based on the determination result of the determining of whether or not the subject has the body motion and the determination result of the determining of whether or not the center of gravity position is in the edge area of the bed (e.g. Fig. 13; ¶144), and  wherein the controller causes the notifying unit to perform a first notification in a case that the center of gravity position is determined to be in the edge area of the bed and the subject has determined to have the body motion, and causes 
Regarding claim 3, meeting the limitations of claim 1 above, Kazuno further discloses wherein the body motion determining unit controller determines whether or not the subject has a large body motion involving a movement of a trunk of the subject, and the notification control unit controller causes the notifying unit to perform the first notification in a case that the center of gravity position determining unit determines that the center of gravity position is determined to be in the edge area of the bed and the body motion determining unit determines that the subject is determined to have the large body motion (e.g. see Fig. 9; First and Second Determination Units; ¶113).
Regarding claim 5, meeting the limitations of claim 1 above, Raymann further discloses wherein the controller is further configured to determine whether or not the subject is present on the bed based on the respiratory waveform (e.g. see ¶14; “no movement/ no user”).
Regarding claim 6, meeting the limitations of claim 1 above, Kazuno further discloses a monitor configured to perform the notification by an image, and a speaker configured to perform the notification by an audio (e.g. 25). 
Regarding claim 7, meeting the limitation of claim 1 above, Kazuno further discloses a bed system comprising: a bed (e.g. see Fig. 1); and the present-in-bed state monitoring system as defined in claim 1 (see Rejection of claim 1 above).
Regarding claim 8, meeting the limitations of claim 1 above, Raymann further discloses determining a respiratory rate based on the waveform (e.g. ¶¶7 and 82).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792